DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 5/6/2022 has been entered.  Claims 6, 9, and 11-13 have been cancelled.  Claims 1-5, 7-8, and 10 are pending in the current application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Specification:
The title has been amended to state the following:  "LIQUID CRYSTAL DISPLAY DEVICE COMPRISING A FIRST LIQUID CRYSTAL LAYER HAVING POSITIVE DIELECTRIC ANISOTROPY AND A SECOND LIQUID CRSYTAL LAYER HAVING NEGATIVE DIELECTRIC ANISOTROPY"

End of examiner’s amendment.

Allowable Subject Matter
Claims 1-5, 7-8, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art does not disclose the liquid crystal display device of claim 1, in particular, the first optical sheet is disposed on a front surface side of the first liquid crystal cell and the second optical sheet is disposed on a back surface side of the second liquid crystal cell, or the first optical sheet is disposed on the back surface side of the first liquid crystal cell and the second optical sheet is disposed on the front surface side of the second liquid crystal cell, the first liquid crystal cell includes a first TFT substrate including a pixel electrode and a common electrode that are opposed to each other, a first counter substrate opposed to the first TFT substrate, the first counter substrate including a color filter and a black matrix surrounding the color filter, and a first liquid crystal layer disposed between the first TFT substrate and the first counter substrate, the second liquid crystal cell includes a second TFT substrate including a pixel electrode and a common electrode that are opposed to each other, a second counter substrate opposed to the second TFT substrate, the second counter substrate including a black matrix, and a second liquid crystal layer disposed between the second TFT substrate and the second counter substrate, the first liquid crystal layer includes positive type liquid crystal having positive dielectric anisotropy, and the second liquid crystal layer includes negative type liquid crystal having negative dielectric anisotropy.  The closest prior art of Hirota (JP 2010-097118) discloses a first liquid crystal cell (100a, Fig. 4); a second liquid crystal cell (100b, Fig. 4) disposed at a position farther from an observer (observer on upper side of 100a, Fig. 4) than the first liquid crystal cell (100a, Fig. 4); and an optical sheet (8, Fig. 4) disposed between the first liquid crystal cell (100a, Fig. 4) and the second liquid crystal cell (100b, Fig. 4), the first liquid crystal cell (100a, Fig. 4) includes a first TFT substrate (1a, Fig. 4) including a pixel electrode (31a, Fig. 4) and a common electrode (33a, Fig. 4) that are opposed to each other and a first counter substrate (14a, Fig. 4) opposed to the first TFT substrate (1a, Fig. 4), the first counter substrate (33a, Fig. 4) including a black matrix (13a, Fig. 4), the second liquid crystal cell (100b, Fig. 4) includes a second TFT substrate (1b, Fig. 4) including a pixel electrode (31b, Fig. 4) and a common electrode (33b, Fig. 4) that are opposed to each other and a second counter substrate (14b, Fig. 4) opposed to the second TFT substrate (1b, Fig. 4), the first counter substrate (14a, Fig. 4) of the first liquid crystal cell (100a, Fig. 4) is disposed closer to the front surface of the first liquid crystal cell (upper surface of 100a, Fig. 4) than the first TFT substrate (1a, Fig. 4), the second counter substrate (14b, Fig. 4) of the second liquid crystal cell (100b, Fig. 4) is disposed closer to the back surface of the second liquid crystal cell (lower surface of 100b, Fig. 4) than the second TFT substrate (1b, Fig. 4), and the optical sheet (8, Fig. 4) is disposed between the first TFT substrate (1a, Fig. 4) and the second TFT substrate (1b, Fig. 4).  However, Hirota fails to disclose all the combination of features including “the first liquid crystal cell includes a first TFT substrate including a pixel electrode and a common electrode that are opposed to each other, a first counter substrate opposed to the first TFT substrate, the first counter substrate including a color filter and a black matrix surrounding the color filter, and a first liquid crystal layer disposed between the first TFT substrate and the first counter substrate, the second liquid crystal cell includes a second TFT substrate including a pixel electrode and a common electrode that are opposed to each other, a second counter substrate opposed to the second TFT substrate, the second counter substrate including a black matrix, and a second liquid crystal layer disposed between the second TFT substrate and the second counter substrate, the first liquid crystal layer includes positive type liquid crystal having positive dielectric anisotropy, and the second liquid crystal layer includes negative type liquid crystal having negative dielectric anisotropy” as recited in the claim.  Therefore, claim 1 is allowed as are its dependent claims 2-5, 7-8, and 10.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C LEE/Primary Examiner, Art Unit 2871